DETAILED ACTION
This Office action is in response to the amendment filed on January 4, 2022.
Claims 1, 3-11, 13-16, and 18-21 are pending.
Claims 1, 11, 13-16, 18, 20, and 21 have been amended.
Claims 2, 12, and 17 have been canceled.
Claims 1, 3-11, 13-16, and 18-21 are allowed and will be renumbered as 1-18 in the patent.
The objections to Claims 2-6, 12-15, and 17-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims or Examiner’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 2-4, 12-14, 17, and 18 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Aaron J. Capron (Reg. No. 56,170) on January 26, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 01/04/2022), please amend Claims 1, 11, 13-16, 18, 20, and 21 as follows:

1. (Currently Amended) An apparatus for analyzing trace information, comprising:
one or more storage devices that store a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to:
obtain, from a plurality of servers, a plurality of processor instruction traces corresponding to a plurality of workloads performed by the plurality of servers;
generate a plurality of address traces based on the plurality of processor instruction traces by:
decoding [[one]] a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions;
decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction;
writing a value to the one or more operands according to an execution of the current instruction; and
processor instruction trace of the plurality of processor instruction traces; and
perform a workload analysis in accordance with the plurality of address traces to model resource demands of the plurality of workloads.

2. (Canceled)

3. (Previously Presented) The apparatus for analyzing trace information of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to generate the plurality of address traces by:
determining whether the one or more operands are accessed for a first time after decoding the current instruction and before executing the current instruction; and
responsive to the determination that the one or more operands are accessed for the first time, writing a corresponding value obtained from a synthetic data feeder to the one or more operands.

4. (Previously Presented) The apparatus for analyzing trace information of claim 3, wherein the one or more operands comprise one or more registers or one or more memory addresses accessed in the current instruction, and wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to determine whether the one or more operands are accessed for the first time by:

accessing a memory access wrapper to determine whether the one or more memory addresses are accessed for the first time.

5. (Previously Presented) The apparatus for analyzing trace information of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to:
generate a plurality of decoded instruction traces based on the plurality of processor instruction traces, wherein the workload analysis is further performed in accordance with the plurality of address traces and the plurality of decoded instruction traces.

6. (Previously Presented) The apparatus for analyzing trace information of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to perform the workload analysis by:
generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the different configurations.



8. (Previously Presented) The apparatus for analyzing trace information of claim 6, wherein the plurality of workload characteristics include at least one of a stack distance profile or an instruction-level parallelism.

9. (Previously Presented) The apparatus for analyzing trace information of claim 1, wherein an incoming workload is scheduled according to a resource allocation derived from the workload analysis.

10. (Previously Presented) The apparatus for analyzing trace information of claim 1, wherein the apparatus for analyzing trace information is configured to generate the plurality of address traces and perform the workload analysis offline.

11. (Currently Amended) A method for analyzing trace information, comprising:
obtaining, from a plurality of servers, a plurality of processor instruction traces corresponding to a plurality of workloads performed by the plurality of servers;
generating a plurality of address traces based on the plurality of processor instruction traces by:
a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions;
decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction;
writing a value to the one or more operands according to an execution of the current instruction; and
tracking one or more memory accesses during executing the current instruction to generate an address trace corresponding to the [[one]] processor instruction trace of the plurality of processor instruction traces; and
performing a workload analysis in accordance with the plurality of address traces to model resource demands of the plurality of workloads.

12. (Canceled)

13. (Currently Amended) The method for analyzing trace information of claim 11, wherein 
determining whether the one or more operands are accessed for a first time after decoding the current instruction and before executing the current instruction; and
responsive to [[a]] the determination that the one or more operands are accessed for the first time, writing a corresponding value obtained from a synthetic data feeder to the one or more operands.

14. (Currently Amended) The method for analyzing trace information of claim 13, wherein the one or more operands comprise one or more registers or one or more memory addresses accessed in the current instruction, and wherein determining whether the one or more operands are accessed for the first time further comprises:
accessing a simulated register file wrapper to determine whether the one or more registers are accessed for the first time; and
accessing a memory access wrapper to determine whether the one or more memory addresses are accessed for the first time.

15. (Currently Amended) The method for analyzing trace information of claim 11, wherein performing the workload analysis further comprises:
generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the different configurations, wherein the results associated with the different configurations are used to allocate an incoming workload to the plurality of servers.

16. (Currently Amended) A non-transitory computer-readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to perform a method for analyzing trace information, the method for analyzing trace information comprising:
, from a plurality of servers, a plurality of processor instruction traces corresponding to a plurality of workloads performed by the plurality of servers;
generating a plurality of address traces based on the plurality of processor instruction traces by:
decoding [[one]] a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions;
decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction;
writing a value to the one or more operands according to an execution of the current instruction; and
tracking one or more memory accesses during executing the current instruction to generate an address trace corresponding to the [[one]] processor instruction trace of the plurality of processor instruction traces; and
performing a workload analysis in accordance with the plurality of address traces to model resource demands of the plurality of workloads.

17. (Canceled)

18. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the set of instructions that is executable by the one or more processors of the apparatus causes the apparatus to further perform generating the plurality of address traces by:

responsive to [[a]] the determination that the one or more operands are accessed for the first time, writing a corresponding value obtained from a synthetic data feeder to the one or more operands.

19. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the set of instructions that is executable by the one or more processors of the apparatus causes the apparatus to further perform:
generating a plurality of decoded instruction traces based on the plurality of processor instruction traces, wherein the workload analysis is further performed in accordance with the plurality of address traces and the plurality of decoded instruction traces.

20. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the set of instructions that is executable by the one or more processors of the apparatus causes the apparatus to further perform the workload analysis by:
generating a plurality of workload characteristics corresponding to the plurality of workloads in accordance with the plurality of address traces; and
applying a model for evaluating performance of the plurality of workloads under different configurations in accordance with the plurality of workload characteristics to obtain results associated with the different configurations, wherein the results associated with the different configurations are used to allocate an incoming workload to the plurality of servers.


obtaining, from a plurality of servers, a plurality of processor instruction traces corresponding to a plurality of workloads performed by [[a]] the plurality of servers;
generating a plurality of address traces based on the plurality of processor instruction traces by:
decoding [[one]] a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions;
decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction;
writing a value to the one or more operands according to an execution of the current instruction; and
tracking one or more memory accesses during executing the current instruction to generate an address trace corresponding to the [[one]] processor instruction trace of the plurality of processor instruction traces;
generating a plurality of workload characteristics corresponding to the plurality of workloads based on the plurality of address traces; and
scheduling an incoming workload according to a resource allocation based on the plurality of workload characteristics.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “decoding a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions; decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction; writing a value to the one or more operands according to an execution of the current instruction; and tracking one or more memory accesses during executing the current instruction to generate an address trace corresponding to the processor instruction trace of the plurality of processor instruction traces” as recited in independent Claims 1, 11, 16, and 21.
The closest cited prior art, the combination of US 2016/0011872 (hereinafter “Opferman”) and US 2008/0271038 (hereinafter “Rolia”), teaches generating a suppressed address trace. However, the combination of Opferman and Rolia fails to teach “decoding a processor instruction trace of the plurality of processor instruction traces to obtain an instruction stream, wherein the instruction stream comprises a plurality of instructions; decoding a current instruction in the plurality of instructions to obtain one or more operands in the current instruction; writing a value to the one or more operands according to an execution of the current instruction; and tracking one or more memory accesses during executing the current instruction to generate an address trace corresponding to the processor instruction trace of the plurality of processor instruction traces” as recited in independent Claims 1, 11, 16, and 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191